Response to Arguments
In response to applicant’s arguments that Meier does not fairly teach or suggest “the first support has a shape extending toward the central portion of the exhaust tube from the inner circumferential surface of the exhaust tube”, the examiner respectfully disagrees.				However, contrary to applicant’s assertions, the first support part of Meier, which is encompassed by the guide post and components 35 and 36, is illustrated in fig. 20 as extending from an inner circumferential surface of the exhaust tube toward the central portion of the exhaust tube from the inner circumferential surface of the exhaust tube in the same direction as the flow of gas (i.e left to right in fig. 20). With regards to applicant’s arguments that porous foam of Meier is composed of a plurality of plates (34), it is noted that Meier discloses a plurality of plates (34) as one possible arrangement among several discussed for regulating the pressure of an exhaust gas, including a porous foam structure (Col.7, L.29-42). As such one skilled in the art would have found it obvious to substitute the plurality of plates for a porous foam as equivalents for performing the same function. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. Furthermore, as to applicant’s arguments that Meier fails to disclose the first support part being configured to fix one end of the porous foam to an inner circumferential surface of the exhaust tube, it is noted that the left end of Meier porous foam is fixed to an inner circumferential surface of the exhaust tube via the first support part as shown in annotated fig. 20 below.									

    PNG
    media_image1.png
    350
    787
    media_image1.png
    Greyscale
  	Thus, in view of the foregoing, claims 1-2 & 4-12 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727